Name: Council Decision 2014/742/CFSP of 28 October 2014 repealing Common Position 2000/696/CFSP on the maintenance of specific restrictive measures directed against Mr Milosevic and persons associated with him and related Common Positions 98/240/CFSP, 98/326/CFSP, 1999/318/CFSP and 2000/599/CFSP
 Type: Decision
 Subject Matter: Europe;  international affairs;  political framework;  executive power and public service
 Date Published: 2014-10-29

 29.10.2014 EN Official Journal of the European Union L 308/99 COUNCIL DECISION 2014/742/CFSP of 28 October 2014 repealing Common Position 2000/696/CFSP on the maintenance of specific restrictive measures directed against Mr Milosevic and persons associated with him and related Common Positions 98/240/CFSP, 98/326/CFSP, 1999/318/CFSP and 2000/599/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 10 November 2000, the Council adopted Common Position 2000/696/CFSP (1). (2) Common Position 2000/696/CFSP gave effect to the stipulation in Council Common Position 2000/599/CFSP (2) that specific restrictive measures directed against Mr Milosevic and persons associated with him should be maintained. (3) Common Position 2000/696/CFSP consequently revised the restrictive measures provided for in Council Common Positions 98/240/CFSP (3), 98/326/CFSP (4) and 1999/318/CFSP (5) in order to maintain only those restrictive provisions directed against Mr Milosevic and persons associated with him. (4) Mr Milosevic and persons associated with him no longer represent a threat to the consolidation of democracy and, consequently, there are no grounds to continue applying those restrictive measures. (5) Common Positions 98/240/CFSP, 98/326/CFSP, 1999/318/CFSP, 2000/599/CFSP and 2000/696/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Common Positions 98/240/CFSP, 98/326/CFSP, 1999/318/CFSP, 2000/599/CFSP and 2000/696 /CFSP are hereby repealed. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 28 October 2014. For the Council The President G. L. GALLETTI (1) Council Common Position 2000/696/CFSP of 10 November 2000 on the maintenance of specific restrictive measures directed against Mr Milosevic and persons associated with him (OJ L 287, 14.11.2000, p. 1). (2) Council Common Position 2000/599/CFSP of 9 October 2000 on support to a democratic FRY and the immediate lifting of certain restrictive measures (OJ L 261, 14.10.2000, p. 1). (3) Common Position 98/240/CFSP of 19 March 1998 defined by the Council on the basis of Article J.2 of the Treaty on European Union on restrictive measures against the Federal Republic of Yugoslavia (OJ L 95, 27.3.1998, p. 1). (4) Common Position 98/326/CFSP of 7 May 1998 defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning the freezing of funds held abroad by the Federal Republic of Yugoslavia (FRY) and Serbian Governments (OJ L 143, 14.5.1998, p. 1). (5) Common Position 1999/318/CFSP of 10 May 1999 adopted by the Council on the basis of Article 15 of the Treaty on European Union concerning additional restrictive measures against the Federal Republic of Yugoslavia (OJ L 123, 13.5.1999, p. 1).